Citation Nr: 1145648	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-18 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left knee disorder.

4.  Entitlement to service connection for residuals of bilateral pterygium removal.

5.  Entitlement to service connection for vertigo.

6.  Entitlement to service connection for multiple sclerosis.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness secondary to service in the Southwest Asia Theater of Operations (SWATO).
9.  Entitlement to service connection for eye irritation, to include as due to an undiagnosed illness secondary to service in the SWATO.


REPRESENTATION

Appellant represented by:	Victor Geminiani, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to October 1982, and from August 2004 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The issue of service connection for a psychiatric disorder, including posttraumatic stress disorder, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The Board's decision below grants service connection for residuals of bilateral pterygium removal.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDING OF FACTS

1.  Bilateral pterygium existed prior to entry into service.

2.  Bilateral pterygium was aggravated during active military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of bilateral pterygium removal have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran is seeking service connection for residuals of bilateral pterygium removal.  Pterygium is a wing-like structure, applied especially to a triangular fold of membrane, extending from the conjunctiva to the cornea.  Norris v. West, 11 Vet. App. 219, 220 (1998).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Aggravation of a pre-existing condition beyond the natural progression is presumed where the disability increases in severity over the course of service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  This presumption is rebuttable by clear and unmistakable evidence that the increase is attributable to the natural progression of the condition.  38 C.F.R. § 3.306(b).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A January 1996 physical examination report noted findings of left eye pterygium, measuring 1 millimeter (mm) in size.

The Veteran's second period of active duty began in August 2004.  An August 2004 pre-deployment physical examination noted an eye disorder, and referred the Veteran for a follow up eye consultation.  A September 2004 ophthalmology consultation report noted findings of bilateral pterygium, measuring 1.8 mm on the left and 1.0 mm on the right.  The report concluded with an assessment of bilateral pterygium, not visually significant.

A January 2006 ophthalmology consultation report noted the Veteran's complaints of redness in his eyes.  The physician noted that the Veteran's bilateral pterygium had grown in size.  The report concluded with an assessment of bilateral pterygium, for which the Veteran was scheduled for surgery.  In February 2006, the Veteran underwent an excision of the right pterygium with conjunctiva graft.  The February 2006 operative report noted that the size of the pterygium was marked out as 5 x 8 x 10 mm.  In March 2006, the Veteran underwent an excision of the left pterygium with conjunctiva graft.  The March 2006 operative report listed the size of the left pterygium as 4 x 6 x 5 mm.

In February 2007, a VA eye examination was conducted.  Following a visual examination of the Veteran, the report concluded with a diagnosis of status post bilateral pterygium removal, with mild corneal scars present on both corneas.

The Veteran's August 2004 pre-deployment physical examination noted findings of an eye disorder, which was subsequently diagnosed as bilateral pterygium on a follow-up examination.  Because this condition was noted at entry, the presumption of soundness is rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

The competent and credible evidence of record establishes that the Veteran's bilateral pterygium was aggravated by service.  Upon his entry into service, the Veteran was shown to have bilateral pterygium, measuring 1.8 mm on the left and 1.0 mm on the right.  A January 2006 ophthalmology report noted that his bilateral pterygium had grown in size.  Subsequent surgical records revealed that the Veteran's bilateral pterygium had grown significantly in size when compared to the findings upon his entrance into service.  In addition, the left eye pterygium is shown to have grown more in the 14 month period of active duty service then it had in 8 years before that period.  Thus, evidence of an aggravation has been established, and there is no evidence that the worsening bilateral pterygium was part of the natural progression of the disease.  

Accordingly, service connection for residuals of bilateral pterygium removal, based on aggravation, is warranted.


ORDER

Service connection for residuals of bilateral pterygium removal is granted.


REMAND

The Veteran is seeking service connection for bilateral hearing loss, tinnitus, left knee disorder, vertigo, headaches, shortness of breath, multiple sclerosis, and eye irritation.

Based upon a review of the Veteran's claims folder, the Board finds there is a further duty to assist the Veteran with his claim, and the case must be remanded.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

A July 2002 treatment report, marked National Guard, noted treatment for left knee pain.  A May 2010 VA treatment report noted that the Veteran had recently served a tour of duty with the National Guard.  

Under these circumstances, additional clarification is needed to verify and confirm the Veteran's complete military service.  Accordingly, the Veteran must be asked to provide information regarding his entire history of military service.  The RO must attempt to obtain records documenting this service from all appropriate sources.  The RO must also attempt to obtain any outstanding service treatment records which may be available.  

An inservice January 2006 magnetic resonance imaging examination (MRI) of the brain noted findings of more than 20 regions of increased T2 signal scattered throughout the brain.  The report concluded with an impression that the number and location of regions of increased T2 signal are abnormal for the Veteran's age, and a primary demyelinating disorder cannot be excluded.  

A January 2007 private neurologist report noted that the Veteran's inservice MRI of the brain was suggestive of multiple sclerosis.  The private neurologist recommended that the Veteran undergo another MRI of the brain for comparison purposes.  An MRI of the brain was conducted in April 2007, and revealed findings similar to those shown on the January 2006 MRI of the brain.

A September 2008 VA treatment report noted an impression of a demyelization disorder possibly manifested on an MRI examination.  The report also noted that the only current symptom of this condition was bilateral hearing loss.

Under these circumstances, the RO must, with the required assistance of the Veteran, attempt to obtain the Veteran's updated treatment records, and then schedule him for an appropriate examination to identify whether any current demyelization disorder exists, and if so, provide an opinion as to whether any condition identified was proximately caused or aggravated by his military service.  Moreover, for each current disorder identified, the examiner should opine as to whether that condition caused or aggravated the Veteran's hearing loss, tinnitus, vertigo, headaches, or shortness of breath.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A February 2007 VA general examination report noted an impression of bilateral dry eyes.  Given the Board's grant of service connection for residuals of bilateral pterygium removal, the RO must schedule the Veteran for an appropriate examination to identify any other current eye disorder found, and opine as to its relationship with the Veteran's service-connected residuals of bilateral pterygium removal.

Accordingly, this case is Remanded for the following:

1.  Contact the Veteran and request that he provide the dates of his entire military service, to include any periods of service with a National Guard unit.  

2.  Contact the National Personnel Records Center and all other appropriate sources, to obtain the Veteran's complete service personnel records identifying his various periods of service, to include whether any service with a State National Guard unit was federalized under the provisions of 38 C.F.R. §§ 3.6(c), 3.7(d), (o), and all additional service treatment records which may be available.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the identified records, VA is unable to secure same, notify the Veteran and (a) identify the specific records sought; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

3.  Contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for the conditions claimed on appeal since March 2006.  The Board is particularly interested in obtaining updated treatment records from B.N., M.D.  The Veteran must be asked to complete a separate VA Form 21-4142 for each physician or source of treatment or examination he may identify.  Attempt to obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the identified records, VA is unable to secure same, notify the Veteran and (a) identify the specific records sought; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

4.  Afford the Veteran the appropriate examination to determine whether any current demyelinating disorder (including multiple sclerosis) exists.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the Veteran's claims file, and with consideration of the Veteran's statements as to observable symptoms, the examiner is to identify any current demyelinating disorder found; and for any condition identified, provide an opinion as to whether it was caused or aggravated by the Veteran's military service.  The examiner's opinion must include consideration of the Veteran's January 2006 MRI of the brain.

In addition, if any demyelinating disorder is found, the examiner should express an opinion as to whether this condition has caused or aggravated the Veteran's current conditions of hearing loss, tinnitus, vertigo, headaches, and shortness of breath.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

5.  Afford the Veteran the appropriate examination to determine the current severity of his service-connected residuals of bilateral pterygium removal.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all symptoms of this condition.  For any eye disorder found, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50% probability) that the Veteran's identified condition is part and parcel of his service-connected residuals of bilateral pterygium removal (i.e., attributable to it), or, rather, that it is an unrelated, separate condition.  If separate, the examiner should opine as to whether the condition identified is related to service or has been aggravated by the Veteran's residuals of bilateral pterygium removal.  A complete rationale for all opinions expressed must be given.  



6.  The Veteran must be notified that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures.

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative and an adequate opportunity to respond provided.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


